NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4372-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WILLIAM J. HEMPSTEAD, JR.,

     Defendant-Appellant.
____________________________

                   Submitted August 17, 2021 – Decided September 8, 2021

                   Before Judges Gilson and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 06-03-0576.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on the
                   brief).

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (William P. Miller, Assistant Prosecutor, of
                   counsel; Catherine A. Foddai, Legal Assistant, on the
                   brief).

PER CURIAM
      Defendant appeals from an order denying his petition for post-conviction

relief (PCR) following oral argument, but without an evidentiary hearing. We

affirm because defendant's petition was time-barred under Rule 3:22-12(a)(1)

and otherwise lacked merit.

                                       I.

      In 2005, defendant engaged in internet communications with a person he

believed was a fourteen-year-old girl named Samantha. Defendant discussed

performing and viewing sexual acts with Samantha. He eventually arranged to

meet Samantha so that they could have sex. In reality, Samantha was a law-

enforcement officer.

      In March 2006, defendant was indicted for seven crimes, including

second-degree attempted luring, N.J.S.A. 2C:5-1 and N.J.S.A. 2C:13-6, and four

counts of second-degree attempted sexual assault, N.J.S.A. 2C:5-1 and N.J.S.A.

2C:14-2(c)(4).

      Two months later, defendant pled guilty to second-degree attempted

luring. In exchange, the State agreed to recommend that defendant be sentenced

in the third-degree range and all other charges be dismissed.

      Before pleading guilty, defendant reviewed with his attorney forms

explaining that he would be sentenced to parole supervision for life (PSL),


                                       2                                A-4372-19
N.J.S.A. 2C:43-6.4, and registration and restrictions under Megan's Law,

N.J.S.A. 2C:7-2. During his plea colloquy, the judge reviewed with defendant

those restrictions, including that PSL and Megan's Law may restrict "where you

can live, work, travel or . . . persons you can contact." Defendant acknowledged

that he had read all the plea forms, including the form explaining Megan's Law

and PSL. Under oath, defendant confirmed that he understood each question on

the forms, had reviewed his "plea and everything involved" with his plea with

his attorney, and was satisfied with the representation provided by his attorney.

      Defendant then admitted to the material facts establishing the elements of

luring. The judge accepted defendant's guilty plea, finding that it was made

voluntarily and with a "full understanding" of the charges and "the

consequence[s] of the plea, and . . . after [a] full opportunity to consult with

counsel."

      On July 28, 2006, defendant was sentenced. In accordance with his plea

agreement, defendant was sentenced to four years in prison followed by PSL.

Defendant was also sentenced to registration and restrictions under Megan's

Law. In June 2009, we affirmed defendant's sentence, but remanded so that the

judgment of conviction could be amended to reflect that the correct penalty for

defendant's sex offense was $750 instead of $1,000.


                                       3                                   A-4372-19
      In June 2019, almost thirteen years after defendant was sentenced,

defendant, representing himself, filed a PCR petition. His principal contention

was that his trial counsel had been ineffective in advising him of the "collateral

consequences" of his plea. He contended that his counsel had not explained how

his plea and PSL would affect "where I could live, work, businesses I could

contact with, social media, [i]nternet, and being able to vote."       Defendant

claimed his trial counsel incorrectly told him his plea would not adversely affect

his job as an electronic-service technician. Defendant also asserted that his

counsel failed to adequately explain how a sex-offense conviction and PSL

would make it difficult for him to find other employment.

      Defendant was assigned PCR counsel, who filed supplemental papers on

his behalf. On February 18, 2020, Judge Gary N. Wilcox heard oral argument

on defendant's petition. In a written opinion and order dated April 17, 2020,

Judge Wilcox denied the petition.

      Judge Wilcox held that defendant's petition was time-barred because it

was filed more than five years after defendant was sentenced. The judge rejected

defendant's claim of excusable neglect based on his ignorance of his right to file

a PCR petition. Judge Wilcox also found that defendant had failed to show that

enforcement of the time-bar would result in a fundamental injustice. See R.


                                        4                                   A-4372-19
3:22-12(a)(1)(A) (precluding PCR petitions filed more than five years after

entry of judgment of conviction unless the delay was "due to defendant's

excusable neglect and . . . there is a reasonable probability that if the defendant's

factual assertions were found to be true enforcement of the time bar would result

in a fundamental injustice").

      In addition, Judge Wilcox examined the merits of defendant's petition but

found that he had not made a prima facie showing of ineffective assistance of

counsel. In that regard, the judge found that defendant had failed to establish

either of the two necessary prongs. See Strickland v. Washington, 466 U.S. 668,

687 (1984) (holding a defendant must satisfy a two-part test: (1) "counsel made

errors so serious that counsel was not functioning as the 'counsel' guaranteed the

defendant by the Sixth Amendment[,]" and (2) "the deficient performance

prejudiced the defense"); accord State v. Fritz, 105 N.J. 42, 58 (1987) (adopting

the Strickland test). Consequently, Judge Wilcox found that defendant was not

entitled to an evidentiary hearing because he had failed to establish a prima facie

case and failed to provide certifications or affidavits demonstrating material

factual disputes. See State v. Porter, 216 N.J. 343, 353 (2013); R. 3:22-10(b).

      Addressing the first prong, Judge Wilcox reviewed the transcript of the

plea and the plea forms and found that they rebutted defendant's contention that



                                         5                                    A-4372-19
he had not been advised of the consequences of his plea and PSL. Pointing to

question 4(b)(2) of the supplemental plea form defendant had signed, Judge

Wilcox noted that defendant had been expressly advised that he would face

restrictions on "where [he] can live, work, travel or persons [with whom he] can

connect."

      Turning to the second prong, Judge Wilcox found that defendant had

failed to show he would have rejected the plea deal and proceeded to trial even

if he had been fully informed of the consequences. He pointed out that defendant

faced seven counts, including five second-degree charges. The judge found that

if defendant had proceeded to trial, he would have faced a much longer custodial

sentence and that the mandatory restrictions under Megan's Law and PSL would

have been imposed if he was convicted.

                                       II.

      On appeal, defendant repeats the arguments he made before Judge Wilcox.

Specifically, he articulates his arguments as follows:

            POINT ONE – [DEFENDANT] IS ENTITLED TO AN
            EVIDENTIARY HEARING ON HIS CLAIM THAT
            HIS ATTORNEY RENDERED INEFFECTIVE
            ASSISTANCE OF COUNSEL BY AFFIRMATIVELY
            MISADVISING HIM ABOUT THE EMPLOYMENT
            CONSEQUENCES OF PAROLE SUPERVISION FOR
            LIFE.



                                        6                                 A-4372-19
            POINT TWO – THE PCR COURT ERRONEOUSLY
            RULED THAT [DEFENDANT'S] PETITION WAS
            TIME-BARRED BECAUSE ANY DELAY IN FILING
            THE PETITION WAS DUE TO DEFENDANT'S
            EXCUSABLE NEGLECT AND THERE IS A
            REASONABLE PROBABILITY THAT IF THE
            DEFENDANT'S FACTUAL ASSERTIONS WERE
            FOUND TO BE TRUE, ENFORCEMENT OF THE
            TIME-BAR    WOULD     RESULT    IN    A
            FUNDAMENTAL INJUSTICE.


      Having conducted a de novo review, we reject these arguments. See State

v. Harris, 181 N.J. 391, 419 (2004) (explaining that appellate courts engage in a

de novo review when the PCR court has not conducted an evidentiary hearing).

The decision to proceed without an evidentiary hearing is reviewed for an abuse

of discretion. State v. Brewster, 429 N.J. Super. 387, 401 (App. Div. 2013). We

affirm essentially for the reasons explained by Judge Wilcox in his

comprehensive written opinion. We add a few additional comments.

      Our Supreme Court has stated that "[t]he time bar should be relaxed only

'under exceptional circumstances' because '[a]s time passes, justice becomes

more elusive and the necessity for preserving finality and certainty of judgments

increases.'" State v. Goodwin, 173 N.J. 583, 594 (2002) (second alteration in

original) (quoting State v. Afanador, 151 N.J. 41, 52 (1997)). Moreover, we

have held that when a first PCR petition is filed more than five years after the


                                       7                                   A-4372-19
entry of the judgment of conviction, the PCR court should examine the

timeliness of the petition and defendant must submit competent evidence to

satisfy the standards for relaxing the rule's time restriction. State v. Brown, 455

N.J. Super. 460, 470 (App. Div. 2018). Defendant claimed he had failed to file

a timely petition because he was not aware of the five-year limitation for filing

a PCR application. Ignorance of court rules, however, does not constitute

excusable neglect. State v. Merola, 365 N.J. Super. 203, 218 (Law Div. 2002),

aff'd o.b., 365 N.J. Super. 82 (App. Div. 2003).

      Defendant also failed to show that the enforcement of the time-bar would

result in a fundamental injustice. Significantly, defendant has never claimed

that the admissions he made during his plea were not truthful.

      Finally, the record establishes that defendant was advised that his plea and

PSL would impose limitations and restrictions on his work.            Defendant's

contention that he was not advised that he would lose his specific job does not

rebut the record and his own testimony that he fully understood the

consequences of his plea and the restrictions of PSL and Megan's Law.

      Affirmed.




                                        8                                    A-4372-19